—Judgment, Supreme Court, Bronx County (David Staudtmauer, J.), rendered December 6, 1994, convicting defendant, after a jury trial, of criminally negligent homicide, and sentencing her to a term of V-ls to 4 years, unanimously affirmed. The matter is remitted to Supreme Court, Bronx County for further proceedings pursuant to CPL 460.50 (5).
We reject defendant’s contention that the People failed to *127disprove the justification defense beyond a reasonable doubt. The totality of the evidence, including such factors as the inconsistency between defendant’s statements to the police and her trial testimony as to whether she grabbed the knife before the victim grabbed the broom handle, and the nature of the victim’s wounds, provided a basis for the jury to conclude that defendant did not reasonably believe that the victim was about to use deadly force against her, and, consequently, that there was no justifiable basis for defendant’s use of the knife (see, People v Goetz, 68 NY2d 96, 106-107). Upon our independent review of the facts, we find that the verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). Finally, we perceive no abuse of discretion in sentencing. Concur—Murphy, P. J., Sullivan, Milonas, Rubin and Andrias, JJ.